— In an action, inter alia, to recover damages for breach of contract, defendants appeal from an order of the Supreme Court, Kings County (Scholnick, J.), dated June 13, 1985, which denied their motion for a protective order and ordered their expert to appear for a deposition.
Order affirmed, with costs.
Because the material examined by defendants’ expert is no longer available for inspection by plaintiffs, Special Term did not abuse its discretion in ordering that the expert be deposed (see, CPLR 3101 [d]; compare, Fedorcyzk v New York Univ., 95 AD2d 822, with Cepin v Cepin, 66 AD2d 764). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.